Citation Nr: 0021929	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  92-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic acquired 
kidney disorder as secondary to service-connected 
prostatitis, bladder obstruction, and cystitis.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946 and from May 1948 to April 1952.

The current appeal arose from a February 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The RO denied entitlement to service connection for urinary 
retention as secondary to bladder neck contracture and benign 
prostatic hypertrophy with bladder and kidney infections as 
secondary to service-connected prostatitis.

Due to relocation of the veteran, the RO in Louisville, 
Kentucky assumed jurisdiction of the veteran's claim.

In August 1999 the Board of Veterans' Appeals (Board) 
remanded the claim of entitlement to service connection for 
bladder and kidney disabilities as secondary to service-
connected prostatitis to the RO for further development and 
adjudicative actions.

In May 2000 the RO granted entitlement to service connection 
for bladder obstruction and cystitis as secondary to service-
connected prostatitis, and continued the 20 percent 
evaluation for the veteran's overall service-connected 
genitourinary disability.  A notice of disagreement has not 
been filed with the above determination, and such claim is 
not considered part of the current appeal.

In May 2000 the RO also affirmed the denial of entitlement to 
service connection for a kidney disability as secondary to 
the service-connected prostatitis, bladder obstruction, and 
cystitis.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired kidney disorder as secondary to service-connected 
prostatitis, bladder obstruction and cystitis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired kidney disorder as secondary to service-connected 
prostatitis, bladder obstruction and cystitis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no evidence of a chronic 
acquired kidney disorder.

Post service VA and non-VA medical correspondence, inpatient 
and outpatient treatment and examination reports relating to 
genitourinary difficulties, particularly the service-
connected prostatitis, bladder obstruction, and cystitis, 
dated from the 1950s to the 1990s are negative for any 
findings of a chronic acquired kidney disorder and/or kidney 
infections as secondary to the service-connected 
genitourinary disability.

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1990, a transcript of which has been 
associated with the claims file.  His testimony in relevant 
part was to the effect that he had suffered from recurrent 
kidney infections as secondary to his service-connected 
prostatitis.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in February 1994, a transcript of 
which has been associated with the claims file.  The veteran 
testified in relevant part that he had suffered from 
recurrent kidney infections as secondary to his service-
connected prostatitis.  

An August 1994 VA genitourinary examination report shows that 
an April 1994 intravenous pyelogram revealed normal kidneys.

VA conducted a special genitourinary examination of the 
veteran in October 1999.  The examiner noted the veteran, a 
75 year old male, was accompanied by his son.  The veteran 
had difficulty speaking.  He was able to relate a history.  
His son was vague on most details, relating to the veteran's 
complaints of impotence through prostatitis, but making no 
clear connection between events in the past history.  After 
the examiner returned to the examination room subsequent to a 
brief departure, the veteran gave a definite statement that 
he had had kidney infections due to his prostate.  The 
examiner noted there was nothing in the record or in 
additional history from either the veteran or his son to 
substantiate a kidney infection.

The examiner noted that he had reviewed the entire medical 
record, most of which related to the veteran's urologic 
problems and requests for appeals.  The examiner summarized 
the evidentiary record.  The examiner noted, among other 
things, there was no clear history of recurrent urinary 
infections, bladder or renal stones, or acute nephritis.  The 
examiner reiterated that the veteran did not recall any 
kidney problems until after he (the examiner) had returned to 
the examination room.  A pertinent clinical finding obtained 
on examination was that there was no enlargement of the 
liver, kidneys, or spleen.  The examiner did not diagnose any 
kidney disorder.  He commented that he had not found any 
evidence of a kidney infection related to the veteran's 
complaints of prostatitis.


Criteria 

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides it must be accompanied by 
evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary fact asserted is 
beyond the competence of the person making the assertion.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).

Generally, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000);  38 C.F.R. § 3.303 (1999).

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999);  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is established for the secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.
A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a chronic 
acquired kidney disorder as secondary to his service-
connected prostatitis, bladder obstruction, and cystitis must 
be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim for secondary service connection: evidence of 
a current disability as provided by a medical diagnosis; a 
service-connected disease or injury; and competent evidence 
providing a nexus between the two.  See Wallin, Epps, Reiber 
supra.

There is no evidence that the veteran is suffering from a 
chronic acquired kidney disorder.  There are no post-service 
medical records documenting treatment or a diagnosis of a 
chronic acquired kidney disorder.  While the post service 
evidentiary record reflects considerable medical attention to 
the veteran on both inpatient and outpatient bases, from VA 
and non-VA medical care providers, a VA medical specialist 
who reviewed the entire record determined that he could find 
no evidence of a chronic acquired kidney disorder or kidney 
infections either on examination or on the basis of the 
evidence of record, much less as secondary to the service-
connected prostatitis, bladder obstruction, and cystitis.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of his kidneys, much less as 
secondary to his service-connected genitourinary disability, 
the Board finds that his claim of entitlement to service 
connection for a chronic acquired kidney disorder as 
secondary to service-connected prostatitis, bladder 
obstruction, and cystitis must be denied as not well 
grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that the veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).




Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic acquired kidney disorder as secondary 
to his service-connected genitourinary disability.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 
344 (1996); aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

For the foregoing reasons the Board finds that the veteran 
has not presented or identified probative medical evidence of 
a current diagnosis or disability of his kidneys, much less 
as secondary to his service-connected genitourinary 
disability.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
chronic acquired kidney disorder as secondary to service-
connected prostatitis, bladder obstruction, and cystitis is 
not well grounded.  38 U.S.C.A. § 5107(a).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to well ground this claim.  Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a chronic acquired kidney disorder as secondary to 
service-connected prostatitis, bladder obstruction, and 
cystitis is not well grounded, the doctrine of reasonable 
doubt has no application to his case.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
kidney disorder as secondary to  service-connected 
prostatitis, bladder obstruction, and cystitis, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


